t c summary opinion united_states tax_court linda bunce petitioner v commissioner of internal revenue respondent docket no 12161-02s filed date linda bunce pro_se karen nicholson sommers for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure this court must decide whether dollar_figure received by petitioner as a portion of her former spouse’s military retirement pay is includable in her gross_income in and whether petitioner is entitled to claim business_expenses in an amount greater than the amount allowed by respondent some of the facts in this case have been stipulated and are so found petitioner resided in chula vista california at the time she filed her petition petitioner and her former husband ronald l bunce mr bunce were divorced on date under the decree of divorce the superior court of california awarded petitioner percent of mr bunce’s gross military retirement pay as a property settlement in petitioner received total payments of dollar_figure from the defense finance and accounting service dfas petitioner did not report this amount on her individual_income_tax_return under sec_61 gross_income includes all income from whatever source derived including pensions sec_61 military retirement pay is a pension eatinger v commissioner tcmemo_1990_310 if a spouse of a service member has a vested interest in the community_income then the spouse must pay tax on that share of the income denbow v commissioner tcmemo_1989_92 because the dollar_figure retirement pay received by petitioner was from a community_property interest in a military pension the payments constitute income to petitioner under sec_61 porter v commissioner tcmemo_1996_475 eatinger v commissioner supra denbow v commissioner supra accordingly we hold for respondent petitioner argued that she should be entitled to some credit for income_tax withheld we are unable to consider petitioner’s claim because credit for withheld tax does not enter into the computation of deficiencies determined under sec_6211 and b porter v commissioner supra eatinger v commissioner supra however as we noted in eatinger because a court’s authority to divide a community military retirement pension is limited to the amount that is net of income taxes all income_tax withheld is attributable to the service member spouse if petitioner has any remedies with respect to a credit for withholding taxes they lie elsewhere on her schedule c profit or loss from business petitioner reported no income and expenses of dollar_figure for her craft sales and marketing business respondent disallowed a deduction of dollar_figure for supplies and a deduction of dollar_figure for other expenses the other expenses were booth mat dollar_figure frames and packaging dollar_figure mockups and patterns dollar_figure bank charges dollar_figure and travel and hauling dollar_figure petitioner had no records claiming she lost them in an accident where the court is satisfied that the taxpayer is entitled to some deduction but where the records are inadequate to establish the amount of the deduction the court may make an approximation of the amount of the deduction 39_f2d_540 2d cir in such cases we are cautioned to bear heavily against the taxpayer whose inexactitude is of his own making id based on petitioner’s testimony we shall allow her to deduct dollar_figure for supplies dollar_figure for mockups and patterns and dollar_figure for frames and packaging in addition to the dollar_figure allowed by respondent reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
